Citation Nr: 0814475	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  03-00 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for sexual dysfunction, 
claimed as secondary to service connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from June 1967 to January 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision of the 
Pittsburgh, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran testified before the undersigned at a hearing 
held at the RO in October 2003.

This appeal was previously before the Board in April 2004 and 
January 2007.  It was remanded on both occasions for 
additional development.  The requested development has been 
completed, and the appeal has been returned to the Board. 


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD has been 
established.  

2.  The evidence does not establish a relationship between 
the veteran's PTSD or any disease or injury in service, and 
sexual dysfunction.  


CONCLUSION OF LAW

Sexual dysfunction was not incurred or aggravated by the 
veteran's service connected PTSD.  38 U.S.C.A. § 1110 (West 
2002), 5107(b) (West 2002); 38 C.F.R. §§ 3.303(d), 3.310(a) 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran was provided with preadjudication VCAA notice in 
a February 2003 letter.  This letter told the veteran what 
evidence was needed to substantiate the claim for secondary 
service connection for sexual dysfunction.  The veteran was 
also informed that VA would obtain service records, VA 
records, and records from other Federal agencies, and that 
with his authorization VA would obtain private medical 
records on his behalf or he could submit the records.  This 
information was repeated in a May 2003 VCAA letter provided 
after the initial adjudication.  

The veteran was not notified that he should submit any 
evidence in his possession that pertained to the case until a 
May 2004 letter.  A January 2007 letter explained how 
disability ratings and effective dates are assigned.  

As portions of the notice came after the initial adjudication 
of the claim, the timing of the notices did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing deficiency was cured by the fact 
that the veteran's claim was readjudicated by the RO in 
January 2008, after proper VCAA notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  Therefore, the 
duty to notify the veteran has been met.  

The Board also finds that the duty to assist the veteran has 
been completed.  All identified VA and private medical 
records have been obtained, as have records from the Social 
Security Administration (SSA).  The veteran has been afforded 
a VA examination, and examiners have provided necessary 
opinions.  There is no indication that there is any 
outstanding relevant evidence that must be obtained.  
Therefore, the Board will proceed with adjudication of the 
veteran's claim. 

Service Connection

The veteran contends that he has developed chronic sexual 
dysfunction secondary to the medication used to treat his 
service connected PTSD.  He also believes that there may be a 
psychological component to his disability.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
regulation has been amended to incorporate the decision in 
Allen with the proviso that aggravation will not be conceded 
in the absence of medical evidence created prior to the 
aggravation that show a baseline level of disability.  
38 C.F.R. § 3.310(b) (2007).

It has not been contended, nor is there evidence that sexual 
dysfunction is aggravated by PTSD.  Rather, the contention 
has been that PTSD or medications for PTSD caused sexual 
dysfunction.

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

VA psychiatry records dated in August 1998 report that the 
veteran had decreased the dose of a medication one year 
previously because of decreased sexual desire.  He noted no 
change in his sexual desire or performance.  

At a January 1999 VA PTSD examination, the veteran reported 
that there had been a decrease in sexual activity between his 
wife and him.  Records dated in June 1999 also note a 
decreased sex drive. 

Individual VA therapy records dated in October 2000 report 
continuing problems with erectile dysfunction.  The doctor 
stated that the medications that the veteran was currently 
taking would not produce erectile dysfunction.  In addition, 
the benefits outweighed the negative side effects, and the 
veteran did not wish to change his psychotropic medications.  

Private medical records dated in January 2001 state that the 
veteran had erectile dysfunction.  His medication list 
included Maalox, Ditiazem, Lisinopril, Lansoprazole, 
Trazodone, Clonazepam, and Citalopram.  The veteran had had a 
trial of Viagra, but this was inadequate.  He was given a 
trial of Caverject.  Follow up records dated in February 2001 
state the veteran had tried the Caverject and that it had 
worked once.  

Records dated in August 2002 VA show that the veteran was 
evaluated for erectile dysfunction.  He was said to be 
currently taking a medication that could contribute to 
erectile dysfunction.  A problem list dated in September 2002 
includes impotence.  His testosterone was "okay."  Viagra 
was only mildly effective.  

Additional private medical records from December 2002 show 
that the veteran was seen for complaints of impotency and 
urinary frequency.  Caverject helped the erectile 
dysfunction.  After an examination, the doctor said that the 
veteran's erectile dysfunction responded well to Caverject, 
and that more would be ordered for him.  The veteran 
understood how to give himself shots.

Primary care records dated in September 2003 show that the 
veteran was seen for several problems, but primarily his 
urinary complaints.  His problem list included impotence, but 
it was said not to be an issue that day. 

Records dated in August 2005 state that the veteran had 
stopped taking hypertension medication due to his sexual 
issues.  

The veteran was afforded a VA genitourinary examination in 
February 2006.  His claims folder was reviewed, and the 
history of sexual dysfunction was noted.  The veteran 
reported a three year history of erectile dysfunction.  The 
examiner found references to this problem dating back to at 
least 2002.  The veteran reported that the onset of his 
erectile dysfunction had been very sudden.  His testosterone 
level was found to be normal.  He had been prescribed some 
intracorporal injections which were effective, but he did not 
like giving himself shots.  

The veteran reported that his libido was poor.  The veteran 
was noted to use 20 medications, and had been prescribed a 
21st he had not yet tried.  After the examination and records 
review, the examiner noted that the veteran was on numerous 
medications, which individually or collectively could 
contribute to his erectile dysfunction.  He was counseled 
that he could consider dropping his finateride and terazosin 
for a temporary period to see if this resulted in any 
improvement.  

The examiner opined that the veteran was on medications that 
could effect erections, such as hydrochlorothiazide, 
lisinopril, and ranitidine.  The veteran declined an offer of 
injections because he did not wish to inject himself, but 
asked to keep this option open for the future.  

An addendum to the February 2006 VA examination was provided 
by a board certified psychiatrist.  He stated that there was 
no medical, scientific, or research evidence that supported 
the contention that PTSD or any psychotropic medications 
prescribed for PTSD or other psychiatric conditions cause 
permanent erectile dysfunction.  Any sexual side effects that 
might result from psychotropic medication would be temporary, 
and would dissipate within one to two days after the 
medication is changed or discontinued.  

The examiner noted that the veteran was not using any 
psychotropic medication that would produce erectile 
dysfunction when this problem was listed in the October 2000 
problem note.  The veteran was said to have multiple other 
higher risk factors for erectile dysfunction than psychiatric 
or the psychotropic medications.  Therefore, it was not at 
all likely that the veteran's erectile dysfunction was caused 
by his PTSD or any psychotropic medication prescribed for 
PTSD.  

Analysis

The record is replete with findings of sexual dysfunction.  
Hence a current disability has been demonstrated.

Although 1998 records note that the veteran had a decrease in 
libido, the October 2000 VA psychiatric records were the 
first to discuss an erectile dysfunction.  

The February 2006 examiner listed several medications that 
could cause erectile dysfunction, but did not opine as to 
whether PTSD medications were in this group.  None of the 
medications listed were stated to be for PTSD, and the 
genitourinary specialist deferred to the psychiatrist for an 
opinion regarding the effects of psychotropic medications.  
It had previously been noted that the veteran's hypertension 
medications could cause sexual dysfunction.  

The addendum to the February 2006 examination clarified that 
none of the veteran's PTSD medications would cause erectile 
dysfunction.  The addendum provides the clearest and most 
fully explained opinion on this question.  It is, therefore, 
the most probative evidence.  

The August 2002 record did not identify whether the 
medication that could cause erectile dysfunction was used to 
treat PTSD.  At the February 2006 VA examination, the 
genitourinary examiner noted that the veteran was using 
several medications that could affect erections.  The 
psychiatrist opined that there was no medical evidence to 
support the proposition that the psychotropics used to treat 
PTSD can cause erectile dysfunction.  After noting that any 
ill effects would be temporary, this examiner further noted 
that the veteran had many other nonservice connected risk 
factors for erectile dysfunction and that it was not likely 
this condition was caused by his psychotropic medication.  
These opinions are uncontroverted by any other qualified 
medical opinion.  

While the veteran has expressed his belief that medications 
for PTSD had caused sexual dysfunction, the veteran is a lay 
person, and lacks the medical expertise to express as opinion 
as to the medical causes of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  All competent 
medical opinions have been to the effect that there is no 
relationship between PTSD or its medications and the claimed 
sexual dysfunction.  There is no evidence or contention that 
sexual dysfunction is otherwise related to service.  
Therefore, the preponderance of the evidence is against the 
claim, and it is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for sexual dysfunction, 
claimed as secondary to service connected post-traumatic 
stress disorder, is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


